EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Chul-Woo Lee on June 9, 2022. The application has been amended as follows.

Lines 18-24 of claim 1 have been amended as follows: 
determine [[a]] the transition period for transitioning from the first glucose sensor to the second glucose sensor based on the first characteristics and the second characteristics, such that transition from the glucose concentration level from the first glucose sensor to the glucose concentration level from the second glucose sensor is smooth during the total sensor-device wear time; and

Lines 16-21 of claim 20 have been amended as follows:
determining [[a]] the transition period for transitioning from the first glucose sensor to the second glucose sensor based on the first characteristics and the second characteristics, such that transition from the glucose concentration level from the first glucose sensor to the glucose concentration level from the second glucose sensor is smooth during the total sensor-device wear time; and


Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
Rejections 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) addressed in the Office action mailed 03/16/2022 has/have been withdrawn in view of Applicant's amendments to the claims. 
With respect to eligibility under 35 U.S.C. 101, the pending claims recite a mental process, which is an abstract idea, as an individual can mentally decide an appropriate transition time or period by considering characteristics of glucose sensors. However, Applicant discloses the claimed combination of the processing steps (e.g., the determining and executing steps) and first and second glucose sensors with disparate characteristics in at least one of hydration, stabilization or durability provides an improvement in the relevant field. Specifically, Applicant discloses this arrangement provides a calibration-free (free of user-initiated calibrations, such as conventional finger-stick measurements) system that starts fast, lasts long, and, therefore, significantly reduces user burden (¶ [0883]). Accordingly, the claimed combination integrates the above-noted exception into a practical application.
With respect to the prior art of record, the most relevant of the prior art US 2015/0164371 A1 to Varsavsky teaches and/or suggests a system comprising a first glucose sensor that has first characteristics (¶ [0619] one or two working electrodes may be designed to have, e.g., considerably better hydration, but may not last past 2-3 days); a second glucose sensor that has second characteristics different from the first characteristics in at least one of hydration, stabilization, or durability (¶ [0619] other working electrode(s) may have long-lasting durability, but slow initial hydration); and sensor electronics configured to calculate the glucose concentration level in the user's body by executing a calibration-free algorithm based entirely on a first output signal from the first glucose sensor during a first time window and a calibration-free algorithm based entirely on a second output signal from the second glucose sensor during the second time window (¶ [0619] where an algorithm may be designed whereby the first group of working electrode(s) is used to generate glucose data during early wear, after which, during mid-wear, a switch-over may be made (e.g., via the ASIC) to the second group of electrode(s)). While Varsavsky discloses the sensor electronics, to calculate glucose concentration level in the user's body, "transitions" from using the output of the first glucose sensor during the first time window to using the second glucose sensor during the second, subsequent time window, Varsavsky does not disclose how, or on what basis, the time/timing of the switch over is determined, or that a transition period occurs between the first and second time windows in which glucose concentration level in the user's body is calculated by executing a fusion algorithm based on the first and second output signals.
US 2009/0054748 A1 to Feldman (previously cited) teaches/suggests a system configured to utilize an "overlap period" between a first glucose sensor and a second glucose sensor. Feldman discloses the signals from each sensor during this overlap period are correlated in order to enable calibration of the raw data from the second sensor based on data from the first sensor (¶ [0049]). Accordingly, while Feldman teaches/suggests a "transition" or overlap period, Feldman does not disclose, the transition period is determined based on first and second characteristics of the first and second sensors, or during said transition period, sensor electronics execute a fusion algorithm based on the first and second output signals to calculate glucose concentration level in the user's body (i.e., combining the first and second sensor outputs to into a single (fused) system sensor glucose value, consistent with Applicant specification as filed, e.g., ¶ [00889]). 
In view of the above, the prior art of record fails to teach/suggest, a system and/or method comprising, in combination with the remaining recited steps and/or elements, sensor electronics for determining the transition period for transitioning from the first glucose sensor to the second glucose sensor based on the first characteristics and the second characteristics, such that transition from the glucose concentration level from the first glucose sensor to the glucose concentration level from the second glucose sensor is smooth during the total sensor-device wear time, and during the transition period, executing a fusion algorithm based on the first and second output signals to calculate the glucose concentration level in the user's body.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791